                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


LORI ARMSTRONG,                                 2:18-CV-10696

                  Plaintiff,

                                         ORDER DISMISSING CASE
      vs.                                 WITHOUT PREJUDICE

CARDINAL HEALTH 200, LLC,
and ONE CLOVERLEAF, LLC
Jointly and Severally,

                  Defendants.


     On May 20, 2019, this Court issued an Order to Show Cause within
fourteen days why the action should not be dismissed for failure to

prosecute. ECF No. 24; Fed. R. Civ. P. 41(b). To date, Plaintiff has not

filed any response to this Order, and the time to do so has now run. See

Local Rule 7.1(e)(1)(B).

     The Court hereby DISMISSES this case without prejudice.


     DATED this 3rd day of July, 2019.

                                 BY THE COURT:


                                 /s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 United States District Judge
